                                                      United States District Court
                                                      Central District of California


UNITED STATES OF AMERICA vs.                                           Docket No.            8:19-CR-00037-KES

                                                                       Social Security
Defendant        Diego Heriberto Hernandez-Ramirez                     No.                   X     X      X       X
akas:                                                                  (Last 4 digits)

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                  MONTH    DAY    YEAR
          In the presence of the attorney for the government, the defendant appeared in person on this date.          03   11      19


COUNSEL                                                                Lillian Chu, DFPD
                                                                         (Name of Counsel)

                     GUILTY, and the court being satisfied that there is a factual basis for the            NOLO
  PLEA           X                                                                                                                NOT
                     plea.                                                                               CONTENDERE
                                                                                                                                 GUILTY

                  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of: Improper Entry by
 FINDING
                 an Alien, in violation of 8 USC 1325(a), as charged in the single-count Information.

JUDGMENT         The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/        contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM           that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed
  ORDER          to the custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED

    It is further ordered the defendant shall pay to the United States a special assessment of $10.00.

    Defendant advised of right to appeal.

    Bond is ordered exonerated.




          March 11, 2019
          Date                                                      Hon. Karen E. Scott, U. S. Magistrate Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




          March 11, 2019                                      By    Jazmin Dorado
          Filed Date                                                Deputy Clerk
                                                                   RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
           Date                                                      Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
           Filed Date                                                Deputy Clerk
